Citation Nr: 1308639	
Decision Date: 03/14/13    Archive Date: 03/25/13

DOCKET NO.  10-42 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an apportionment of the Veteran's VA benefits.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel




INTRODUCTION

The Veteran had active service from May 1970 to March 1972.  The appellant is the ex-spouse of the Veteran.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

A Travel Board hearing was held in April 2012 before the undersigned Veterans Law Judge, sitting in Indianapolis, Indiana.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1. The appellant is the Veteran's ex-wife; the Veteran and the appellant were divorced in June 2010.

2. Apportioning the Veteran's disability compensation benefits would cause him undue hardship.


CONCLUSION OF LAW

The criteria for apportionment of the Veteran's disability compensation payments have not been met.  38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. §§ 3.450, 3.451, 3.452, 3.458 (2012).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran's benefits may be apportioned if a veteran is not residing with his spouse or children and a claim for apportionment is filed for or on behalf of the spouse or children.  38 C.F.R. § 3.452(a).

VA regulations provide for two types of apportionments.  The first type is a "general" apportionment, which may be paid under the circumstances set forth in 38 C.F.R. § 3.450.  More specifically, all or any part of the pension or compensation payable on account of any veteran may be apportioned if a veteran is not residing with his spouse or children and a veteran is not reasonably discharging his responsibility for the spouse's or children's support.  38 U.S.C.A. § 5307(a)(2); 38 C.F.R. § 3.450(a)(1)(ii).  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993).  

The second type is a "special" apportionment.  Under this type of apportionment, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation may be specially apportioned between a veteran and his dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.  

Ordinarily, apportionment of more than 50 percent of the Veteran's benefits would constitute undue hardship on him or her, while apportionment of less than 20 percent of the Veteran's benefits would not provide a reasonable amount for any apportionee.  38 C.F.R. § 451.  

Both of these types of apportionments (either "general" or "special" apportionment) are payable to a spouse or dependent.  38 U.S.C.A. § 5307(a)(2); 38 C.F.R. §§ 3.450(a)(1)(ii), 3.451.

A veteran's benefits may not be apportioned until the estranged spouse of a veteran files a claim for an apportioned share.  38 C.F.R. § 458(g).  Upon a divorce from a veteran, the ex-spouse loses her status as a veteran's spouse, including any potential entitlement to an apportionment of his VA disability compensation, effective from the date of their divorce.  See 38 U.S.C.A. § 101(31); 38 C.F.R. §§ 3.1(j), 3.50; Marrero v. Gober, 14 Vet. App. 80, 82 (2000).

The appellant testified that she married the Veteran in 2002 and began living separately from him in approximately 2005.  She testified she believed she was still married to the Veteran until she received correspondence from the VA in 2010 stating that the Veteran had submitted a divorce decree to the VA.  She said the Veteran is not paying her any support, and she is seeking apportionment only of the increase the Veteran received in his compensation benefits for her being a dependent spouse.

In her October 2009 claim for apportionment, the appellant claimed $1,800 in monthly expenses.  In January 2010 she submitted a statement that she has no income and her brother is helping her with food and shelter.

In June 2010 the Veteran submitted to the VA a divorce decree entered by a Pennsylvania court dissolving his marriage with the appellant as of June 2010.  Based on the evidence of the Veteran's and appellant's June 2010 divorce, the appellant would potentially only be eligible for apportionment as the Veteran's spouse for the seven months between when she filed her claim and when the divorce decree was entered.  It is important for the appellant to understand that the Veteran no longer receives any additional VA compensation due to his prior marriage. 

The appellant submitted no evidence that the Veteran had been ordered to provide spousal support during their separation and had failed to discharge that responsibility.

Undue hardship of the veteran must be considered before a veteran's disability compensation benefits may be apportioned.  The Veteran did not submit financial information to the VA in response to the appellant's claim; however, the Veteran's VA medical treatment records reflect he is in a tenuous financial situation:  In July 2010 he reported no stable living arrangements and reported lacking the money to look for a new place to live after moving out of his mother's home.  Based on the available evidence, the Board finds apportioning the Veteran's benefits would cause the Veteran undue hardship.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A; 38 C.F.R. § 3.159, 3.326(a). 

The VCAA, however, does not apply to decisions regarding how benefits are paid.  Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  An apportionment decision involves deciding how existing benefits are to be paid; thus, under Sims, the VCAA is not applicable to this claim.  Furthermore, the "elements" specified in Dingess v. Nicholson, 19 Vet. App. 473 (2006) have no application to this claim.  

Claims for apportionment do, however, have specialized notice requirements because such claims fall into the category of "simultaneously contested claims."  In contested claims, all interested parties will be specifically notified of the action taken by the RO in the claim and of the right and time limit to initiate an appeal, as well as hearing and representation rights.  38 C.F.R. § 19.100. 

Upon filing of a notice of disagreement in a simultaneously contested claim, all interested parties, will be furnished with a copy of the Statement of the Case (SOC), such copy to contain only information which directly affects the payment or potential payment of the benefits which is the subject of the contested claim.  38 C.F.R. § 19.101.  The interested parties will also be apprised of the requirements for filing a substantive appeal to the Board.  Id.  

Furthermore, when a substantive appeal is filed in a simultaneously contested claim, the content of the substantive appeal will be furnished to the other contesting parties to the extent that it contains information which could directly affect the payment or potential payment of the benefit which is the subject of the claim.  38 C.F.R. § 19.102. 

In this case, both parties were sent notice of the March 2010 apportionment decision, the September 2010 SOC and March 2011 SSOC.  Any defects in the notice provided to the Veteran in this case amount to harmless error because both the RO's decision on the appellant's claim and the Board's decision as to this appeal are not unfavorable to the veteran.  

ORDER

Apportionment of the Veteran's VA disability compensation is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


